Citation Nr: 0403377	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  02-00 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
Benefits under Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from December 1969 
to March 1985.  It appears that prior to that time, he also 
served 8 years, 8 months, and 2 days of active service of 
unverified dates.  The veteran died in April 2002.  The 
appellant is the veteran's widow.

This appeal arises from a June 2000 and later rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, that denied 
entitlement to service connection for the cause of death and 
denied entitlement to Dependents' Educational Assistance 
under 38 U.S.C. chapter 35.  The appellant has appealed to 
the Board of Veterans' Appeals (Board) for favorable 
resolution.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The veteran's DD-214s verify honorable active military 
service from December 1969 to March 1985; however, the 
earliest dated DD- 214 of record reflects that the veteran 
had completed over 8 years and 8 months of active service 
prior to December 1969.  A review of the records shows that 
the service medical records (SMRs) furnished by the National 
Personnel Records Center (NPRC) do not contain the medical 
records for this period of service.  

The appellant's representative has argued that VA has not 
notified them that evidence of hypertension within a year of 
discharge from active service would be helpful to the claim 
nor has VA notified them of what information the Secretary 
would seek or of what evidence the claimant should submit.  
Therefore, during the remand period, the RO should notify the 
appellant and her representative that evidence helpful to her 
claim would be evidence tending to demonstrate that 
cardiovascular-renal disease including hypertension, 
arteriosclerosis, nephritis, and/or coronary artery disease 
or other organic heart disease began during active service or 
became manifested to a degree of 10 percent within a year of 
discharge from active service.  The RO should invite the 
appellant and her representative to submit any such evidence 
or, if they prefer, inform the RO of the location of this 
evidence and the RO will assist in obtaining it.  

Accordingly, this case is remanded for the following actions:

1.  The RO should request that NPRC 
verify all periods of service prior to 
December 1969 and to conduct a search the 
corresponding service medical records.  

2.  The RO should advise the appellant 
and her representative that evidence 
helpful to her claim would be evidence 
tending to demonstrate that 
cardiovascular-renal disease including 
hypertension, arteriosclerosis, 
nephritis, and/or coronary artery disease 
or other organic heart disease began 
during active service or became 
manifested to a degree of 10 percent 
within a year of discharge from active 
service.  The RO should invite the 
appellant and her representative to 
submit any such evidence or they may 
inform the RO of the location of this 
evidence and the RO will assist in 
obtaining it.  

3.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

4.  After the development requested has 
been completed to the extent possible, 
the RO should review any additional 
evidence received to determine if any of 
it reflects cardiovascular-renal disease 
including hypertension.  If pertinent 
evidence is forthcoming, the RO should 
make arrangements to return the claims 
file to the VA physician who provided the 
April 23, 2002, VA memorandum opinion (if 
unavailable to another VA cardiovascular 
specialist) for an addendum.  After 
reviewing the record in conjunction with 
the additional evidence the examiner is 
requested to indicate if any change is 
warranted in the prior April 23, 2002 
opinion.  A complete rational for any 
opinion should be included in the 
addendum.  

5.  Thereafter, RO should readjudicate the 
veteran's claims.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


